Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lewis, J.), rendered November 10, 1994, convicting him of criminal possession of a controlled substance in the third degree, criminal possession of a weapon in the second degree, and unlawful possession of marihuana, after a jury trial, and imposing sentence.
Ordered that the judgment is affirmed.
In light of the overwhelming evidence of the defendant’s guilt, none of the alleged errors in the People’s summation warrant a new trial (see, People v Nuccie, 57 NY2d 818; People v Ashwal, 39 NY2d 105; People v Reed, 184 AD2d 536; People v Rivera, 142 AD2d 614). Rosenblatt, J. P., Miller, Ritter and Copertino, JJ., concur.